            Case 1:21-mj-00410-TMD Document 3 Filed 03/08/21 Page 1 of 7
                                                       AM/PM USAO # 2020R00887

                                                                                           ____ FILED ___ ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                ____ LOGGED _____ RECEIVED
                           FOR THE DISTRICT OF MARYLAND
                                                                                           10:05 am, Mar 08 2021
                                                                                      AT BALTIMORE
 IN THE MATTER OF THE AFFIDAVIT IN                                                    CLERK, U.S. DISTRICT COURT
 SUPPORT OF A SEARCH WARRANT                           Case No.     1:21-mj-410 TMD
                                                                  ____________________DISTRICT OF MARYLAND
 AUTHORIZING A DNA SAMPLE                                                             BY ______________Deputy
 COLLECTION FROM AQEEL EL-AMIN



                              AFFIDAVIT IN SUPPORT OF
                        APPLICATION FOR A SEARCH WARRANT

       I, Lisa A. Christy, a Special Agent (“SA”) with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (“ATF”), being duly sworn, depose and state as follows:

                                        INTRODUCTION

       1.      The ATF and Baltimore Police Department (“BPD”) have been investigating Aqeel

EL-AMIN for a violation of 18 U.S.C. §§ 922(g)(1) (possession of a firearm by a prohibited

person). This affidavit is being submitted in support of an application for a search warrant pursuant

to Federal Rule of Criminal Procedure 41 to obtain samples of Deoxyribonucleic Acid (“DNA”)

for comparison purposes in the form of saliva from EL-AMIN, a man born in 1998, and having

been assigned an FBI number ending in PCPF, and depicted in Attachment A. EL-AMIN is

currently incarcerated at the Metropolitan Transition Center (“MTC”), located at 954 Forrest

Street, Baltimore, Maryland.      The warrant would authorize members of the ATF, or their

authorized representatives, to obtain DNA contained within saliva samples from EL-AMIN, as

described in Attachment B.

       2.      I submit this affidavit for the limited purpose of establishing probable cause to

secure the requested search warrant. I have not included details of every aspect of this investigation

to date. Rather, I have set forth only those facts that I believe are necessary to establish probable




                                             Page 1 of 1
            Case 1:21-mj-00410-TMD Document 3 Filed 03/08/21 Page 2 of 7

                                                                                     1:21-mj-410 TMD


cause supporting the warrant. I have not, however, intentionally omitted information that would

tend to defeat a determination of probable cause.

       3.      I believe that probable cause exists that EL-AMIN possessed a firearm in violation

of 18 U.S.C. § 922(g) on November 20, 2020. Therefore, I respectfully request that this Court find

probable cause that evidence of the aforementioned criminal violation is contained in the form of

DNA in saliva in the possession of EL-AMIN.

                                  AFFIANT BACKGROUND

       4.      I have been employed by the ATF since September 9, 2008, and am currently

assigned to a joint task force comprised of ATF agents and detectives from the BPD. As an SA, I

have assisted in investigations involving violations of federal firearms and controlled substance

laws, as well as violent crimes. I have received specialized training regarding in various types of

investigative activities, including, but not limited to the execution of search warrants, the

consensual monitoring and recording of conversations, and the handling and maintenance of

evidence. I have also participated in numerous investigations focusing on the trafficking of

controlled dangerous substances (“CDS”), illegal firearms, and gang activity. I have conducted

covert surveillance of suspected CDS traffickers, interviewed numerous individuals involved in

gangs and the CDS trafficking trade, and participated in Title III wiretap investigations, the

execution of numerous state and federal search and arrest warrants involving CDS traffickers and

violent offenders, and the seizure of numerous firearms and CDS.

       5.      I am familiar with firearm and narcotic statutes, and the methods employed by those

who perpetrate these acts. I have been the affiant on search warrants and made numerous arrests

in the course of my career for firearm violations and other violent crimes. I know based on my

training and experience that DNA can be found on items such as clothing and firearms and can be



                                           Page 2 of 5
            Case 1:21-mj-00410-TMD Document 3 Filed 03/08/21 Page 3 of 7

                                                                                     1:21-mj-410 TMD


compared to a sample of DNA from a known person. This comparison can help identify or

eliminate suspects. I further know that the Baltimore City Forensics lab will not test evidence for

the presence of DNA (or do any subsequent comparison) without a standard to which it can be

compared.

                                     PROBABLE CAUSE

       6.      On November 20, 2020, at approximately 11:27 pm, BPD officers were patrolling

the area of the 5000 block of Park Heights Avenue when they observed a silver Volkswagen

Tiguan traveling at a high rate of speed with the lights off. When the officers conducted a traffic

stop of the vehicle, the driver, EL-AMIN, did not have a driver’s license. During the exchange,

the officer smelled a strong odor of marijuana and observed that EL-AMIN appeared nervous,

reaching around his seat and the interior compartment of the vehicle. When the officer asked if

there was anything illegal in the vehicle, EL-AMIN glanced at a jacket on the front passenger seat

before responding that he could not say yes or no because he did not own the vehicle. Rather, EL-

AMIN asserted that the vehicle belonged to his grandfather’s friend, and he had quickly left his

home in the vehicle to respond to a report that his grandfather had been robbed. The officer then

observed that the jacket appeared to be concealing an unknown item or substance.

       7.      The officer asked EL-AMIN to step out of the driver’s seat and searched the

vehicle. In the left jacket pocket, the officer recovered a Keltec P-11, 9mm luger semi-automatic

handgun bearing serial number 46051. The firearm contained one live, 9mm cartridge in the barrel

of the firearm and seven, live 9mm cartridges in the magazine.

       8.      The recovered firearm was test fired and determined to be operable, satisfying the

definition of a firearm pursuant to 18 U.S.C. § 921. The firearm was manufactured outside the

state of Maryland and traveled in interstate commerce prior to its recovery in Maryland.



                                           Page 3 of 5
            Case 1:21-mj-00410-TMD Document 3 Filed 03/08/21 Page 4 of 7

                                                                                        1:21-mj-410 TMD


       9.       In 2019, EL-AMIN pled guilty to conspiracy to distribute illegal narcotics in

violation of 21 U.S.C. § 846. Accordingly, at the time EL-AMIN possessed the handgun on

November 20, 2020, he was prohibited from possessing a firearm and knew or should have known

that he had been convicted of a crime punishable by over a year imprisonment.

       10.      The firearm was swabbed for the possible presence of epithelial cells. The swabs

cannot be forwarded for DNA analysis until a standard for a suspect is obtained and a comparison

is requested.

                             DNA AUTHORIZATION REQUEST

       11.      Based on my training and experience, I believe that EL-AMIN’s DNA may be on

the firearm recovered during his arrest. A known sample of his DNA is required in order to test

and compare any and all DNA recovered. Accordingly, I am requesting authorization for a warrant

to obtain samples of DNA for comparison purposes in the form of saliva from EL-AMIN to

compare to the swabs taken from the firearm that I believe was possessed by EL-AMIN in violation

of 18 U.S.C. § 922(g), possession of a firearm by a prohibited person.

       12.      Further, I respectively request that the Court issue a warrant authorizing members

of the ATF, or their authorized representatives, including but not limited to other law enforcement

agents, to obtain DNA samples from EL-AMIN so that the DNA sample may be compared to the

swabs taken from evidence recovered in this case.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my
                                                           Digitally signed by Lisa A
knowledge and belief.                                      Christy
                                       Lisa A Christy      Date: 2021.02.12 13:53:55
                                                           -05'00'
                                      ______________________________
                                      Special Agent Lisa A. Christy
                                      Bureau of Alcohol, Tobacco, Firearms and Explosives




                                           Page 4 of 5
         Case 1:21-mj-00410-TMD Document 3 Filed 03/08/21 Page 5 of 7

                                                                            1:21-mj-410 TMD


       Affidavit submitted by email and attested to me as true and accurate by telephone
consistent with Fed. R. Crim. P. 4.1 and 41(d)(3) this ___ day of February, 2021.


                                 The Honorable Thomas M. DiGirolamo
                                 United States Magistrate Judge




                                      Page 5 of 5
Case 1:21-mj-00410-TMD Document 3 Filed 03/08/21 Page 6 of 7

                                                         1:21-mj-410 TMD


                      ATTACHMENT A

              Photograph of Person to be Searched

                        Aqeel EL-AMIN
                           YOB: 1998
                   Currently residing at: MTC
                Last four digits of FBI No.: PCPF




                           Page 1 of 1
         Case 1:21-mj-00410-TMD Document 3 Filed 03/08/21 Page 7 of 7

                                                                                1:21-mj-410 TMD


                                     ATTACHMENT B

                              Description of Items to be Seized

       Buccal (oral) swabs of the inside of Aqeel EL-AMIN’s mouth limited to the extent where

sufficient samples of DNA are obtained.




                                          Page 1 of 1
